Citation Nr: 0335652	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased initial rating for lumbosacral 
strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from December 1996 until 
September 2000.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a July 2001 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Chicago, Illinois.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, the veteran has not received notice of 
the specific evidence necessary to substantiate his increased 
rating claim.  He also has not been apprised of his 
responsibilities with respect to his claim, and VA's 
development assistance.  
Such notice is required in order to satisfy the VCAA and 
Quartuccio.  Moreover, such letter should clearly indicate 
that the veteran has a full year in which to submit any 
additional evidence and that such period may be specifically 
waived.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F. 3rd 1334 (Fed Cir. 2003).

Furthermore, the Board observes that, during the pendency of 
the appeal, effective September 26, 2003, the rating criteria 
pertaining to disabilities of the spine have been amended.  
See 68 Fed. Reg. 51454 - 51458 (Aug. 27, 2003).  The veteran 
has not yet been apprised of this change in the rating 
criteria.  Such notice is necessary under the VCAA.  

Finally, the Board notes that, although the veteran was 
examined by VA in November 2000, such examination did not 
include findings as to left and right rotation.  Such 
findings are critical to applying the newly revised rating 
criteria, which call for an assessment of combined range of 
motion.  Therefore, the Board finds that a new examination, 
with complete range of motion findings, would be very useful 
in enabling a full and fair adjudication of the appeal.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied with 
regard to the increased initial rating 
issue on appeal in accordance with the 
decisions of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F. 3rd 1334 (Fed 
Cir. 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal precedent.

2.  Schedule the veteran for a VA spine 
examination.  The examination must 
include complete neurologic and 
orthopedic findings, to include range of 
motion findings in degrees.  Moreover, 
the examiner should note whether there is 
any additional limitation of function due 
to factors such as pain, weakness, 
fatigability, incoordination and pain on 
movement.  Any other necessary tests and 
procedures should be performed.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
evaluation.  

3.  Then, after completing any other 
needed development and ensuring that the 
VA examination report is complete, 
readjudicate the issue on appeal, 
considering all newly submitted evidence, 
with consideration of all applicable 
rating criteria, including as effective 
September 26, 2003, as appropriate. See 
68 Fed. Reg. 51454 - 51458 (Aug. 27, 
2003).

If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Such supplemental statement of 
the case should specifically include all 
applicable rating criteria for evaluating 
the disability at issue, effective prior 
to and from September 26, 2003.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




